In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00002-CV



           T. G. DAVIS, TRUSTEE, Appellant

                            V.

         SAMSON LONE STAR, LLC, Appellee



        On Appeal from the County Court at Law
                Panola County, Texas
              Trial Court No. 2008-170




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Appellant, T.G. Davis, Trustee, has filed with this Court a motion to dismiss the pending

appeal in this matter. Appellant represents to this Court that the parties have reached a full and

final settlement. In such a case, no real controversy exists, and, in the absence of a controversy,

the appeal is moot.

       We grant the motion and dismiss this appeal.




                                             Jack Carter
                                             Justice

Date Submitted:       April 15, 2013
Date Decided:         April 16, 2013




                                                2